UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7163



PEDRO GARCIA QUINTERO,

                                             Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-253-3-MU)


Submitted:   October 20, 1997               Decided:   July 20, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pedro Garcia Quintero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its order and judgment on May 21,

1997; Appellant’s notice of appeal was filed on June 22, 1997,

which is beyond the thirty-day appeal period.* Appellant’s failure

to note a timely appeal or obtain an extension of the appeal period

leaves this court without jurisdiction to consider the merits of

Appellant’s appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




     *
       We presume for the purposes of this appeal that the date on
the notice of appeal was the date it was deposited in the
correctional institution’s internal mail system. See Fed. R. App.
P. 4(c).


                                2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3